COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00093-CV


John Kyle Kramer                          §   From County Court at Law No. 3 of

                                          §   Tarrant County (2012-004629-3)
v.
                                          §   August 14. 2014

Weir SPM                                  §   Opinion by Justice McCoy

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant John Kyle Kramer shall pay all costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bob McCoy___________________
                                           Justice Bob McCoy